Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2019 has been entered.
 
Procedural History
This is a non-final Office action that addresses original U.S. Application No. 10/404,947 issuing as U.S. Patent No. 7,266,147 B2 to Deshpande on September 4, 2007 (hereinafter "Deshpande").  Based upon review of the '947 Application, the application was filed on March 31, 2003.  
The Deshpande patent issued with original claims 1-11.  
The present reissue application was filed as U.S. Application No. 14/970,087 on December 15, 2015 as a continuation reissue of parent U.S. Application No. 13/284,683, filed on October 28, 2011, which is a continuation reissue application of U.S. Application No. 12/553,836, filed on September 3, 2009, which is a reissue application of the Deshpande patent.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  However, because the effective filing date of the Bae patent is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply.  Instead, the earlier "First to Invent" provisions apply.

A non-final Office action was mailed March 26, 2018, rejecting claims 1, 2, 4, 5 and 7.
The Applicant responded by filing an amendment and accompanying arguments on July 24, 2018, which added new, dependent claims 12 and 13.  Thus, claims 1, 2, 4, 5, 7, 12 and 13 are pending.
In response, a final Office was mailed July 8, 2019.
A telephonic in-person interview was conducted on September 6, 2019.  See the respective Examiner Interview Summary, mailed October 10, 2019, the Applicant Interview Summary, filed September 17, 2019.
The Applicant also filed an amendment after the final Office action on October 10, 2019 (hereinafter the “Amendment”).
The Examiner also conducted a telephonic, personal interview to notify the Applicant that the maintenance fees payments for the underlying U.S. Patent No. 7,266,147 for which reissue was sought were not up to date.  See the Examiner Interview Summary, mailed July 30, 2020, and the Applicant Interview Summary, filed September 4, 2020.
A petition decision to accept unintentionally delayed payment of a maintenance fee was mailed December 14, 2020 and February 5, 2021.  See the prosecution history of underlying U.S. Patent No. 7,266,147.
Accordingly, prosecution continues and the Applicant’s Amendment has been entered as discussed above regarding the filing of a request for continued examination.
The Applicant’s arguments and arguments have been considered, but do not render the claims patentable.  Thus, the prior rejections are repeated below, except where any new grounds of rejection is due to the Applicant’s Amendment. 

Reissue Reminders
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Deshpande patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new limitation "the other access points being different from the first access point" renders the claims indefinite.  This new limitation refers to "other access points of a video sequence” not to the antecedent basis established by the originally recited limitation "a first access point at a start of a video sequence."    Thus, the "other access points" are different from the "first access point" by virtue of the video sequences simply not being the same (i.e., no antecedent relationship as discussed).  Thus, the purpose of the limitation is unclear and appears to be duplicative, rendering the proposed amendment indefinite.  Moreover, it is not clear what is meant by the other access points "being different."  For example, it is not clear whether the "difference" refers to an internal quality of the access points (e.g., the type of access points) or to an external quality of the access points (e.g., where the access points were taken).  The widely divergent meanings attached to the claim term “difference” renders the claims indefinite.
Further regarding dependent claim 7, the phrase “said buffer of said decoder” lacks antecedent basis.  Parent, independent claim 1, as presently amended, recites “(b) . . . values each characteristic of a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4, 5, 7, 12 and 13, as they can best be understood (see the 35 USC 112 rejection above), are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent No. 7,257,162 B2 to Viscito et al. (hereinafter "Viscito").

Regarding claim 1, Viscito teaches the claim limitations as follows:

receiving a first set of multiple values each characteristic of a transmission bit rate for a first access point at a start of a video sequence

receiving a second set of multiple values each characteristic of a buffer size for said first access point

receiving a third set of multiple values each characteristic of an initial delay for said first access point for said first access point

Fig. 3 of Viscito, illustrating a Hypothetical Reference Decoder (“HRD”) 300 is reproduced below:

    PNG
    media_image1.png
    595
    1157
    media_image1.png
    Greyscale

Viscito teaches that HRD 300 (verifier) extracts and receive a value from the video bit stream including bit rate and buffer size 311 and picture removal delay 312.  Fig. 3, HRD (verifier) 300 and col. 8, ll. 14-36.  The value is for a first access point at a start of a video sequence.  Col. 9, ll. 7-19.  Also note that the Viscito teaches repeatedly selecting random access points in the stream in order to re-compute buffering parameters (col 3, ll. 34-42 and claim 1), thus any of the random access points could also be interpreted as the broadly recited "first access point” and the previous and subsequent values just before the first random access point create "multiple" values that are "characteristic" (as broadly recited) of the initial delay.  See also Fig. 3, initial arrival time 314 and final arrival time 315.
The filtered value streams contains values each characteristic of bit rate (stream 311), each of a buffer size (stream 313) and each of an initial delay (313).   See also the initial, final, and removal streams 314, 315 and 316.
set of multiple values each characteristic of a transmission bet rate” (emphasis added) (and similar limitations regarding buffer size and initial delay) is broad in that the definition of a “set” (including any arbitrary subset) determines whether each value in that set (or arbitrary subset) is characteristic of a transmission bit rate.  That is, an overall set may have values each not indicative of bit rate, but if one or more other values in that set indicates bit rate, then that one or more  value forms a subset (i.e., set) that must exist where each value indicates a bit rate.  Thus, the original bit stream 310 contains arbitrary subsets (sets) of values, each set indicative of rate, buffer size, or initial delay respectively.

receiving a fourth set of multiple values characteristic of an initial delay for other access points of a video sequence, the other points being different from the first access point


As best of this limitation can be understood, see the 35 USC 112, 2nd paragraph rejection above, as discussed above, Viscito teaches repeatedly selecting random access points in the video stream in order to re-compute buffering parameters (including initial delay), thus any of the subsequent random access points taken from the stream could be interpreted as the broadly recited "fourth set of multiple values different from the earlier processed first access point.
	
the values within said first set, said second set, and said third set, respectively, are defined so that data received by a decoder for constructing a plurality of video frames is free from an overflow state for said first access point

Viscito teaches that the bit rate and buffer size 311 and picture removal delay 312 are used to determine arrival and removal times for each picture (video frame).  Col. 8, ll. 14-36.  To avoid overflow, 

the values within said first set, said second set, and said fourth set, respectively, are defined so that data received by a decoder for constructing a plurality of video frames is free from an overflow state for each of said other access points

As also discussed above, Viscito teaches using bit rate, buffer size, and picture removal delay for both the first access point and other access points (first through fourth sets) to prevent overflow.  Moreover regarding “other access points” as also previously discussed, Viscito teaches repeatedly selecting random access points in the video stream in order to re-compute buffering parameters, thus any of the subsequent random access points could be interpreted as the broadly recited "other access points."  

Regarding claim 2, see col. 8, l. 44 - col. 9, l. 5.

Regarding claims 3 and 4, see col. 12, ll. 25-29.

Regarding claim 7, see col. 2, ll. 52-54 and col. 7, ll. 34-42.
	
	Regarding claims 12 and 13, see col. 8, ll. 44-67.





Response to Arguments
	The Applicant’s arguments are moot in view of the new grounds of rejection set forth above necessitated by the Applicant’s amendment to the claims.
Nonetheless, the Amendment from the independent claim the term “known” and replaces that term with a first set of multiple values “each” characteristic of a transmission bit rate.  The resultant phrase “a first set of multiple values each characteristic of a transmission bet rate” (emphasis added) (and similar limitations regarding buffer size and initial delay) is broad in that the definition of a “set” (including any arbitrary subset) determines whether each value in that set (or arbitrary subset) is characteristic of a transmission bit rate.  That is, an overall set may have values each not indicative of bit rate, but if one or more other values in that set indicates bit rate, then that one or more  value forms a subset (i.e., set) that must exist where each value indicates a bit rate.  Thus, the original bit stream 310 contains arbitrary subsets (sets) of values, each set indicative of rate, buffer size, or initial delay respectively.
	The new limitation "the other access points being different from the first access point" renders the claims indefinite.  This new limitation refers to "other access points of a video sequence” not to the antecedent basis established by the originally recited limitation "a first access point at a start of a video sequence."    Thus, the "other access points" are different from the "first access point" by virtue of the video sequences simply not being the same (i.e., no antecedent relationship as discussed).  Thus, the purpose of the limitation is unclear and appears to be duplicative, rendering the proposed amendment indefinite.  Moreover, it is not clear what is meant by the other access points "being different."  For example, it is not clear whether the "difference" refers to an internal quality of the access points (e.g., the type of access points) or to an external quality of the access points (e.g., where the access points were taken).  The widely divergent meanings attached to the claim term “difference” renders the claims indefinite.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is 571-272-7538.  The examiner can normally be reached 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:	
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                (571) 272-7538

Conferees:  	/DAVID E ENGLAND/ Primary Examiner, Art Unit 3992                                                                                                                                                                           
/M.F/               Supervisory Patent Examiner, Art Unit 3992